CROW, J.
Epitomized Opinion
This is an action for personal injuries. Plainti® a minor, was an invited guest of his brother on® journey which took them over the defendant’s ra® road. The evidence disclosed that the brother, wl® owned and drove the car, told the brother t:o®M| to the right if any trains were coming, and h^HJ brother, would look to the left. Plaintiff then look® to the right, and also to the left, and saw a raH coming from the left a short distance away. I® apprised his brother of this fact, but the train wfl upon them before his brother could stop. Plaintiff® brother was killed in the collision. The accide® happened in the day time and there was a clear a/H unobstructed view of the approaching train. Tjfl evidence tended to prove the negligence of the R. Company, which plaintiff claims was the próxima cause of the injury. The trial judge directed a ve diet for thé defendant on the ground that the plai tiff was engaged in the joint enterprise of drivh the car and that the negligence of the brother w attributable to plaintiff. In reversing the judgme of the lower court, the Court of Appeals held:
1. The trial court committed reversible error holding that the conversation between the ti brothers as they approached the crossing prov as a matter of law that they were engaged in a joi enterprise, as reasonable minds might reach opi site conclusions on this question.